1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                            ***
      TRINITA FARMER,
4
                            Plaintiff,
5                                                              2:18-cv-00860-GMN-VCF
      vs.                                                      ORDER CONCERNING LVMPD’S EXPERT
6     LAS VEGAS METROPOLITAN POLICE                            LAWRENCE G. LYNCH III
      DEPARTMENT, a political subdivision of the
7
      State of Nevada; KENNETH LOPERA,
8
      individually; TRAVIS CRUMRINE,
      individually; MICHAEL TRAN, individually;
9     MICHAEL FLORES, individually,

10
                             Defendants.

11
            Before the court is the Joint Motion Concerning LVMPD’s Expert Lawrence G. Lynch III (ECF

12
     NO. 111). The court held a hearing January 21, 2020 and heard representations from the parties.

13
            Accordingly, pursuant to the parties’ stipulation,

14
            IT IS HEREBY ORDERED that the following will apply regarding Mr. Lynch’s deposition and

15
     trial testimony:

16
            1. Mr. Lynch’s deposition taken in the matter The Estate of Tashi Farmer, et al. v. Las Vegas

17
     Metropolitan Police Department, et al., case no. 2:17-cv-01946-JCM-BNW (the Estate Case) shall have

18
     the same force and effect as if taken in this matter;

19
            2. On direct examination, Mr. Lynch shall offer no opinions other than those expressed in his report

20
     from the Estate Case and the supplement produced in this case which incorporates those prior opinions;

21
            3. On direct examination, Mr. Lynch shall offer no opinions regarding excessive force or the

22
     application of force in this matter;

23
            4. On direct examination, Mr. Lynch shall offer no medical opinions including, but not limited to,

24
     any symptomology associated with the use of any type of neck restraint including, but not limited to, the

25
     LVNR and Rear Naked Choke;
1           5. This order does not limit the scope of cross examination of Lawrence G. Lynch III at trial. The

2    scope of that cross examination will be decided by the presiding trial judge.

3           6. If deemed necessary, counsel for Ofc. Lopera can take Lynch’s deposition at any time before

4    trial by serving a deposition notice on the office of LVMPD’s counsel.

5           7. All objections to the testimony of Mr. Lynch are expressly preserved.

6           IT IS FURTHER ORDERED that the Joint Motion Concerning LVMPD’s Expert Lawrence G.

7    Lynch III (ECF NO. 111) is GRANTED in part, as stated above.

8           DATED this 21st day of January, 2020.
                                                                  _________________________
9                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
